Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each of the claims includes equation that are unclear and cannot be read a clean copy that includes the equations is required to explain better the invention. 
Additionally, the claim states “the following true or false tests” it is unclear and confusing whether the test is done to one of the directions (a,b,c,d,e,or f) or to all the directions.
Moreover, the claim teaches a model generator which is configured “ to structure 3D scan data of the heart “ it is also unclear . Are these data obtained from the electrical navigation system or the MRI scan or the CT scan or a combination thereof. Additionally, the claim recites “ mes” and “ max” since the copy of the claim is blurry it is unclear where do they belong in the equation.   
Additionally, the claims teach structure 3D scan data of the heart into 6 directions a,b,c,d,e,f of a cube” is also and unclear and confusing since an anatomical direction, as best understood,  does not relate to letters as  but is more a left,right,ventral dorsal, top or bottom direction since the claim require the scanned data points belong to a certain direction.

Claim 2 teaches “more than one Z coordinate value exists” it is unclear whether the Z coordinate is the same as the Z axes previously claimed and how it exists and which direction is belongs? . Claim 2 recites the limitation "the highest Z value" in page 5 line 10 . There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 4 recites the limitation "the area" in page 6 line 2 . There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
 Since the Independent claim 1 and 8 are blurry examiner cannot reach an art since the claim   structure is not  organized and correlated in such a manner as to present a complete operative device. Therefore, a search to the above case cannot be completed. 

		Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041. The examiner can normally be reached Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664